DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 16 March 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: 
Claim 9, line 13, “the first power transmission signal”, should be --the power transmission signal--. 
Appropriate correction is required.

Response to Arguments
Applicant's arguments page 6, filed 16 March 2022, regarding the rejections of Claims 9 and 15 under 35 USC 112(b) have been fully considered but they are not persuasive.
Applicant stated that “the recitations "a first receiver" and "a first wireless system" in Claim 9 are proper in view of the recitations "a second receiver" and "a second wireless system" in claim 14, which depends from claim 9.”  Examiner respectfully disagrees with this statement.  The recitations "a second receiver" and "a second wireless system" in claim 14, only clarifies Claim 14 and any claim which depends from it, but it still does not clarify Claim 9.  Additionally, Claim 15 does not have any recitations or "a second receiver" or in any claims with depend from it.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-13, 15-16, and 19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 9, the recited limitations “first receiver” and “first wireless system”, are unclear.  Limitations “first receiver” and “first wireless system” are unclear because the use of “first” implies that there at least a “second” or “another”, and the claim fails to recite  “second receiver” and “second wireless system”.
	Regarding Claim 15, the recited limitation “first receiver” is unclear.  The limitations “first receiver” is unclear because the use of “first” implies that there at least a “second” or “another”, and the claim fails to recite “second receiver” or “another receiver”.
Regarding Claims 10-13 and 16, they depend from Claim 9 and are also rejected for the reasons stated above.
Regarding Claim 19, it depends from Claim 15 and is also rejected for the reasons stated above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 2018/0183259.
Regarding Claim 9, Lee teaches a power supply apparatus (1800, fig. 18A) comprising: 
a power transmission controller (processor, refer to [0008], also see 620, fig. 6) configured to transmit a power transmission signal (1831, 1832 or 1833, fig. 18A) for power supply; and 
a first receiver (associated with 1801 or 1821, fig. 18A also see 640, fig. 6) configured to receive from another power supply apparatus information on a first wireless system (fig. 1 and refer to [0037) to which the power supply apparatus and the another power supply apparatus (1810, fig. 18A) do not belong, the first wireless system being a wireless system other than a power supply system, 
wherein the power transmission controller is configured to: determine at least one of a transmission time at which the power transmission signal is transmitted, a transmission direction in which the power transmission signal is transmitted, a power level of the power transmission signal, or a frequency of the power transmission signal, using the information on the first wireless system; and transmit the power transmission signal based on the determined at least one of the transmission time, the transmission direction, the power level, or the frequency (The first and second wireless power transmitters 1800 and 1810 may include communication circuits 1801 and 1811, respectively. The first wireless power transmitter 1800 may transmit a first power 1831, a second power 1832, and a third power 1833 in a first direction, a second direction, and a third direction, respectively.  The second wireless power transmitter 1810 may transmit a fourth power 1841, a fifth power 1842, and a sixth power 1843 in a fourth direction, a fifth direction, and a sixth direction, respectively.  In this instance, the areas covered by the third power 1833 and the fourth power 1841 may overlap each other… For example, the first wireless power transmitter 1800 may transmit, to the second power transmitter 1810, information related to an application time of first to third powers 1831 to 1833 as a communication signal 1821, refer to [0115]).
Regarding Claim 10-13, Lee teaches all of the limitations of Claim 9 above and further teaches wherein the information on the first wireless system comprises information indicative of at least one of a position or a direction where a wireless device in the first wireless system exists, and the power transmission controller is configured to determine the first direction based on the at least one of the position or the direction; wherein the fourth information comprises information indicative of a type of the first wireless system, and the power transmission controller is configured to determine at least one of the first time, the first direction, the first power level, or the first frequency based on the type; wherein the fourth information comprises information indicative of a received signal level of a first wireless signal received by the other power supply apparatus, and the power transmission controller is configured to determine at least one of the first time and the first power level based on the received signal level; wherein the fourth information comprises information indicative of a received signal level of a first wireless signal received by the other power supply apparatus, and the power transmission controller is configured to determine at least one of the first time and the first power level if the received signal level exceeds a threshold value; comprising: a second receiver configured to receive a second wireless signal that is exchanged in a second wireless system to which the power supply apparatus and a second power supply apparatus do not belong; an analyzer configured to analyze the second wireless signal and generate second information on the second wireless system; and a transmitter configured to transmit the second information to the second power supply apparatus (refer to [0114]-[0127]).
Regarding Claim 15, Lee teaches a power supply apparatus (1800, fig. 18A) comprising: 
a power transmission controller (processor, refer to [0008], also see 620, fig. 6) configured to transmit a power transmission signal (1831, 1832 or 1833, fig. 18A) for power supply; 
a first receiver (associated with 1801 or 1821, fig. 18A also see 640, fig. 6) configured to receive a wireless signal exchanged in a wireless system to which the power supply apparatus and another power supply apparatus  (1810, fig. 18A) do not belong the wireless system being a wireless system other than a power supply system; 
an analyzer (620 and 640, fig. 6 and refer to [0076], The communication circuit 640 may process the communication signal 690 and may provide information to the processor 620) configured to analyze the wireless signal and generate information (The communication circuit 640 may process the communication signal 690 and may provide information to the processor 620, refer to [0076]) on the wireless system; and 
a transmitter (associated with 1801 or 1821, fig. 18A also see 640, fig. 6) configured to transmit the information on the wireless system to the another power supply apparatus.
Regarding Claims 16 and 19, Lee teaches all of the limitations of Claims 9 and 15 above, respectively, and further teaches wherein the wireless system is a wireless communication system (refer to abstract).

Allowable Subject Matter
Claims 14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 14, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a power supply apparatus further comprising: a second receiver configured to receive a wireless signal that is exchanged in a second wireless system to which the power supply apparatus and the another power supply apparatus do not belong; an analyzer configured to analyze the wireless signal and generate information on the second wireless system; and a transmitter configured to transmit the information on the second wireless system to the another power supply
Regarding Claims 17 and 18, they depend from Claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
22 July 2022
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836